06/28/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 22-0005


                                      PR 22-0005

                                                                   JUN 2 8 2022
                                                                 Bovv, -.()   iwood
                                                               Clerk of Supreme Court
                                                                  State of Montana
IN RE THE MOTION OF LUKASZ I. WOZNIAK
FOR ADMISSION TO THE BAR OF THE STATE                                   ORDER
OF MONTANA




      Lukasz I. Wozniak has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Wozniak has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Lukasz I. Wozniak may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         day of June, 2022.



                                                             Chief Justice
L_.4•JJ,,1-5xc
     Justices